197 U.S. 482 (1905)
In re COMMONWEALTH OF MASSACHUSETTS, PETITIONER.
No. 15.
Supreme Court of United States.
Argued February 27, 28, 1905.
Decided April 10, 1905.
ORIGINAL.
*485 Mr. Herbert Parker, Attorney General of the State of Massachusetts, and Mr. Frederick H. Nash for petitioner.
Mr. Frederic D. McKenney and Mr. John D. Flannery, with whom Mr. William Hitz and Mr. William Frye White were on the brief, for respondents.
*487 MR. CHIEF JUSTICE FULLER, after making the foregoing statement, delivered the opinion of the court.
This court has no original jurisdiction over this controversy, in any view, because it is not a controversy between a State and a citizen of another State. Hepburn v. Ellzey, 2 Cranch, 445; Hooe v. Jamieson, 166 U.S. 395. And it has not appellate jurisdiction, because since the passage of the act of February 9, 1893, 27 Stat. 434, c. 74, establishing the court of Appeals for the District of Columbia, this court, generally speaking, and not including cases arising under the bankruptcy law, Audubon v. Shufeldt, 181 U.S. 575, cannot review the judgments and decrees of the Supreme Court of the District, directly by appeal or writ of error.
*488 By section 716 of the Revised Statutes, this court and the Circuit and District Courts "have power to issue all writs not specially provided for by statute, which may be necessary for the exercise of their respective jurisdictions, and agreeable to the usages and principles of law."
By section 688, prohibition may issue "in the District Courts, when proceeding as courts of admiralty and maritime jurisdiction," but there is no similar provision in respect of other courts. And it has been repeatedly held, as to the Circuit Courts, that they have no power under section 716 to issue writs of prohibition and mandamus, except when necessary in the exercise of their existing jurisdiction. Bath County v. Almy, 13 Wall. 244, 248; McClung v. Silliman, 6 Wheat. 598, 601.
This is equally true of this court, that is to say, that in cases over which we possess neither original nor appellate jurisdiction we cannot grant prohibition or mandamus or certiorari as ancillary thereto.
Rule discharged; petition denied.